Citation Nr: 9928442	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
1997, for assignment of an evaluation of 30 percent for 
hallux valgus, left foot, with bunionectomy and excision of 
the fifth metatarsal head, postoperative.  

2.  Entitlement to an effective date earlier than November 1, 
1997, for assignment of an evaluation of 30 percent for 
hallux valgus, right foot, with bunionectomy and resection of 
the fifth metatarsal head, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to September 
1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decision in December 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The veteran requested a personal hearing before a member of 
the Board, and a hearing was scheduled for August 4, 1998.  
The veteran did not appear for the scheduled hearing, and he 
did not offer an explanation for his failure to appear.  
Therefore, the Board will proceed to decide the veteran's 
appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (1998).  


FINDINGS OF FACT

1. It was factually ascertainable on and after May 23, 1996, 
that a left foot disability imposed severe impairment. 

2. It was factually ascertainable on and after May 23, 1996, 
that a right foot disability imposed severe impairment. 

CONCLUSIONS OF LAW

1. Entitlement to an effective date of May 23, 1996, for 
assignment of a 30 percent disability evaluation for 
hallux valgus, left foot, with bunionectomy and excision 
of the fifth metatarsal head, postoperative, is warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998). 

2. Entitlement to an effective date of May 23, 1996, for 
assignment of a 30 percent disability evaluation for 
hallux valgus, right foot, with bunionectomy and resection 
of the fifth metatarsal head, postoperative, is warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. § 5110(a) provides that, unless specifically 
provided otherwise, the effective date of a claim for 
increase of compensation shall be affixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  

38 C.F.R. § 3.400(o)(1)(2) implements the statute.  38 C.F.R. 
§ 3.400(o) provides for effective dates as follows:  

Increases...(1) General.  Except as 
provided in paragraph (o)(2) of this 
section..., date of receipt of claim or 
date entitlement arose, whichever is 
later.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within one year from such date, 
otherwise, date of receipt of claim.  

VA's General Counsel has held that, pursuant to 38 U.S.C.A. 
§ 5110(b) and 38 C.F.R. § 3.400(o)(2), where a veteran files 
a claim for increased rating alleging an increase in 
disability within one year prior to receipt by VA of the 
claim and a VA examination or other medical evidence 
subsequently substantiates an increase in disability, the 
effective of the award of increased disability compensation 
is the date as of which it is ascertainable, based on all of 
the evidence of record, that the increase occurred.  
VAOPGCPREC 12-98 (Sept., 1998).  
In the veteran's case, the record reveals that, on March 14, 
1997, his representative filed a claim of entitlement to a 
temporary total evaluation, under 38 C.F.R. § 4.30, for the 
veteran's service-connected bilateral foot disabilities, 
based on a need for convalescence from surgery on both feet 
which took place on February 28, 1997.  The RO accepted the 
representative's statement not only as a claim for a 
temporary total evaluation for the purpose of convalescence 
but also as a claim for increased schedular evaluations for 
the veteran's foot disabilities.  The date of claim for 
increased ratings is thus March 14, 1997.  

The veteran's foot disabilities have been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides that:  
Moderate residuals of foot injuries warrant a 10 percent 
evaluation; moderately severe residuals of foot injuries 
warrant a 20 percent evaluation; and severe residuals of foot 
injuries warrant a 30 percent evaluation.  

The rating decision of December 1997, which is the 
determination by the RO which the veteran appealed to the 
Board, assigned the following evaluations for the veteran's 
left foot disability:  100 percent from February 28, 1997, 
under 38 C.F.R. § 4.30; and 30 percent from June 1, 1997.  

The rating decision of December 1997 also assigned the 
following evaluations for the veteran's right foot 
disability:  100 percent from February 28, 1997, under 
38 C.F.R. § 4.30; and 30 percent from September 1, 1997.  

The veteran has asserted that he was entitled to 30 percent 
evaluations for his foot disabilities prior to February 28, 
1997, the date on which he had bilateral foot surgery, and he 
is seeking earlier effective dates for assignment of 30 
percent evaluations for those periods of time during which he 
was not in receipt of temporary total evaluations, under 
38 C.F.R. § 4.30, for convalescence from prior foot 
surgeries.  

The veteran has contended that he should have received 
compensation at the 30 percent rate ever since he filed a 
claim for increased ratings in April 1996.  However, any and 
all claims for increased ratings for foot disabilities which 
the veteran filed prior to March 14, 1997, were the subject 
of prior final rating determinations which he did not appeal 
to the Board.  The rating action on appeal to the Board at 
this time is the determination of December 1997, which 
assigned effective dates with which the veteran expressed 
disagreement. The issue before the Board is whether it was 
factually ascertainable, by competent evidence, during the 
year prior to March 14, 1997, the date of the claim for 
increased ratings, that the veteran's bilateral foot 
disabilities, which had been rated as 20 percent disabling 
(moderately severe) should have been rated as 30 percent 
disabling (severe).  

Not counting the periods of time during which temporary total 
evaluations for convalescence were in effect, 20 percent 
ratings were in effect during the year in question as 
follows:  For the left foot, from March 14, 1996, to 
September 25, 1996, and from January 1, 1997, to February 28, 
1997; and, for the right foot, from October 1, 1996, to 
February 28, 1997.  

The record reveals that, in November 1995 and December 1995, 
the veteran's feet were evaluated by Donald C. Campbell, II, 
M.D., an orthopedic surgeon specializing in surgery of the 
foot and ankle at the Mayo Clinic, Rochester, Minnesota.  
Dr. Campbell reported in December 1995 that:  The veteran had 
painful, intractable keratoses at the fifth metatarsal region 
of each foot, which had persisted, in spite of surgical and 
nonsurgical efforts; and he had limiting pain involving both 
feet such that he could not wear standard shoes or walk more 
than a small amount.  Dr. Campbell recommended surgical 
resection of the fifth metatarsal of each foot.  He stated 
that, even after uncomplicated surgery, the veteran would be 
limited in the amount of standing and walking he would be 
able to do.  Dr. Campbell performed right foot surgery in 
January 1996.  

On May 23, 1996, Dr. Campbell reported that: at that time the 
veteran had severe recurrence of large, hard keratoses in the 
incisional scars of the plantar surface of both feet; and the 
veteran was severely limited with respect to any standing or 
walking activities.

In October 1996, Matthew C. Kammerer, D.P.M., a private 
podiatrist, reported that the veteran was under his care for 
severe, recalcitrant plantar keratoses on the plantar lateral 
forefoot region of each foot.  Dr. Kammerer performed left 
foot surgery on September 25, 1996.  

As noted above, on February 28, 1997, the veteran again 
underwent surgery on both feet, which consisted of resection 
of the lateral condyles at the base of the proximal phalanx 
of the fifth digits, bilaterally.  

The Board finds that on May 23, 1996, when Dr. Campbell 
reported that the veteran was experiencing severe impairment 
of his ability to stand or walk, it was factually 
ascertainable that the veteran's service connected bilateral 
foot disabilities had increased in severity to the severe 
level, warranting 30 percent evaluations.  Consequently, 
entitlement to effective dates of May 23, 1996, for 30 
percent ratings for the veteran's foot disabilities is 
established.  38 C.F.R. § 3.400 (o)(2).


ORDER

Entitlement to an earlier effective date having been 
established, an evaluation of 30 percent is granted for 
hallux valgus, left foot, with bunionectomy and excision of 
the fifth metatarsal head, postoperative, at all times since 
May 23, 1996, that a temporary total evaluation for 
convalescence from surgery has not been in effect. 

Entitlement to an earlier effective date having been 
established, an evaluation of 30 percent is granted for 
hallux valgus, right foot, with bunionectomy and resection of 
the fifth metatarsal head, postoperative, at all times since 
May 23, 1996, that a temporary total evaluation for 
convalescence from surgery has not been in effect.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

